George Rose Smith, Justice. This is another in a number of cases questioning the validity of the Omnibus DWI Act. Act 549 of 1983. In this case Tausch pleaded guilty in the municipal court to a first DWI offense, but he contested the charge in the circuit court. After a non-jury trial the circuit court made a finding of guilty and imposed the same punishment as that in the municipal court: Twenty-four hours in jail, a 90-day suspension of Tausch’s driver’s license, and a $500 fine. Among many arguments presented to the circuit court, only two are asserted on appeal. First, it is argued that the statute violates the constitutional separation of governmental powers by prohibiting trial judges from suspending the execution of the sentences mandated by the act. In a supplemental opinion on rehearing in Lovell v. State, 283 Ark. 434, 681 S.W.2d 395 (1984), we held that as a matter of statutory interpretation the sentencing provisions of the Omnibus DWI Act are mandatory. The constitutional question was not then before us, but we have no hesitancy in upholding the validity of the act. In Hill v. State, 276 Ark. 300, 634 S.W.2d 120 (1982), we adhered to our many prior cases holding that the courts have no inherent authority to suspend the execution of sentences; the power to grant or withhold that authority rests with the General Assembly. Those cases are controlling here. The appellant’s second argument, that under the act the blood-alcohol level creates a conclusive presumption of guilt and compels a person to incriminate himself, has been rejected in earlier cases construing the Omnibus DWI Act. Steele v. State, 284 Ark. 340, 681 S.W.2d 354 (1984); Lovell v. State, 283 Ark. 425, 678 S.W.2d 318 (1984). Affirmed.